Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/28/2022 has been entered.
 
Election/Restrictions
Applicant has elected claims 1, 2, 5-8, 11, 13, and 14, without traverse, for prosecution in the response dated 07/22/2022. Claims 9, 10, and 12 are considered withdrawn, and are not examined in this action.

Status of the Claims
Claims 1, 5, and 11 have been amended. Claims 13 and 14 have been added as new claims. Claims 3 and 4 are canceled. Claims 9, 10, and 12 are withdrawn. Claims 1, 2, 5-8, 11, 13, and 14 are pending.

Response to Arguments
Applicant's arguments filed 03/28/2022 regarding the 35 U.S.C. 101 rejection have been fully considered but they are not persuasive. 
Applicant argues that claim 1 is inextricably tied to a machine, similar to the PTAB decision in Ex Parte Steiner. Examiner disagrees. Applicant’s claims and invention is not similar to that of Ex Parte Steiner. The claims and invention in Steiner was directed to “presence technology” in which the technology finds users when connected to the network and alerts interested users of each other’s presence in an instant messaging type of environment. Applicant’s application is merely determining rider compatibility or congeniality based on sensor data for use in environments such as ridesharing; basically, matching compatible riders. Applicant’s claims and invention uses user data in order to determine whether riders are congenial, which corresponds to mental processes as well as certain methods of organizing human activity. Further, the additional elements of a memory to store the data, and a processor to process data merely amounts to “apply it” or merely using a computer as a tool to implement the judicial exception.  The claim limitations, which are drawn to observing and evaluating user data and coming to a conclusion (judgement and opinion) based the data, is not inextricably tied to a machine. Examiner also notes that the computer components (processor, memory, circuitry) are also recited at a high level of generality performing the limitations of claim 1 that recite a judicial exception. It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014), see also MPEP 2106.05(b).  Thus, claim 1 recites an abstract idea.
Applicant further argues that the abstract idea is integrated into a “practical implementation” (see, Remarks, pg. 13). Applicant states that the claim is similar to that of Example 3 in the 2015 PEG. Examiner disagrees. The technology or invention in Example 3 is directed to improving halftoning techniques by developing an improved mask called a “blue noise mask” which requires less memory than previous masks and results in faster computation time while improving imaging quality. The improvement is implemented in digital imaging. The claim in Example 3 was found eligible due to combining the steps of generating a blue noise mask with the steps for comparing the image to the blue noise mask and converting the resulting binary image array to a halftoned image. By this, the claim goes beyond the mere concept of simply retrieving and combining data using a computer.  Further, the claims represented an improvement in the technology of digital imaging, thus improving computers and technology. Example 3 is unrelated and distinct from the Applicant’s invention. The Applicant’s claim(s) merely recite the additional elements of circuitry (claim 1), memory, and a processor (claim 11). The additional elements are computer components recited at a high-level of generality performing the limitations relating to the judicial exception. The combination of the additional elements are no more than mere instructions to apply the exception using a generic computer. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. It appears that the Applicant further argues that the combination the additional elements and limitations is an improvement to prior art systems by  eliminating the need for considering combinations of many users and as a consequence no burden is placed on shattering service providers. Examiner disagrees. The alleged improvement is, at best, an improvement in the judicial exception itself and is not an improvement in computers or technology. User convenience (i.e. reducing a burden on user to share service providers) does not represent an improvement in computers or technology, but merely an improvement in a business process resulting in convenience for its users.  It is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG LLC, the court determined that the claim simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology. Similar to Trading Technologies, Applicant’s alleged improvement is merely an improvement in the judicial exception. Further, updating a database with data or information in way that the Applicant is arguing, also merely applies to “apply it” or merely using a computer as a tool to implement the abstract idea.
Lastly, Applicant makes the argument that the claimed subject matter is directed to “functional and palpable applications in the field of computer technology” similar to that of Research Corporation Technologies vs Microsoft Corporation, 627 F.3d at 829, and addresses or overcomes a problem arising in a technical field of service information providing systems by correcting the stored congeniality information and estimating congeniality among users who have been brought together in the past. Examiner disagrees. Correcting and/or estimating congeniality information for users sharing a ride using data is not functional and palpable applications in the field of computer technology”. This is merely a business processed used in a rideshare environment to match like-minded uses together to share a ride. Also, the claimed subject matter does not overcome a problem arising in a technical field, but at best may overcome a problem in a business process. 
Examiner maintains the 101 rejection.
Applicant's arguments filed 03/28/2022 regarding the 35 U.S.C. 103 rejection have been fully considered but they are not persuasive. 
Applicant argues that the combination of Copeland, Miyajima, and Wang is not shown to teach, suggest or render obvious at least, for example, the newly presented features of "determine a plurality of parameters from the first sensor data; determine a plurality of character type parameters based on the plurality of parameters; determine a character type of each user of the plurality of users based on a value of a first character type parameter of the plurality of character type parameters and a value of a second character type parameter of the plurality of character type parameters,".  Miyajima discloses these limitations:
determine a plurality of parameters from the first sensor data; (Miyajima Col. 6, Ln. 20-25 disclosing a sensor capturing information from the users and Col. 4, Ln. 25-29 disclosing obtaining sensor data; Col. 4, Ln. 54-61 disclosing an emotional value being obtained by the observed interaction, i.e. high emotional value or low emotional value (parameters))
determine a plurality of character type parameters based on the plurality of parameters; (Miyajima Col. 4, Ln. 61-66 disclosing the low emotional value being determined a boorish person, or a person with low reliability; and a person with high emotional value being a good person or a person with high reliability)
determine a character type of each user of the plurality of users based on a value of a first character type parameter of the plurality of character type parameters and a value of a second character type parameter of the plurality of character type parameters; (Miyajima Col. 4, Ln. 61-66 disclosing the low emotional value being determined a boorish person, or a person with low reliability (value first character type); and a person with high emotional value being a good person or a person with high reliability (value of second character type); the emotional value is use to estimate a relationship (also congeniality) between the users and is calculated using an evaluation of a previous interaction that has occurred among a plurality of users (Col. 5, Ln. 4-9); Col. 17, Ln. 21-25 and 35-38 disclosing the colors indicating the range of emotional values from high and low)
Examiner maintains the 103 rejection.
Applicant’s arguments with respect to claim(s) 10 are moot because the claim is now a non-elected claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, and 5-8, 11, 13, and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  
Claims 1, 2, 5-8, 13, and 14 recite a system (i.e. machine), and claim 11 recites a method (i.e. process). Therefore claims 1, 2, and 5-8, 11, 13, and 14 fall within one of the four statutory categories of invention.
Independent claims 1 and 11 recite the limitations of receiving first sensor data associated with a plurality of users who uses a first service; generating, based on the first sensor data, first congeniality information indicating congeniality between the plurality of users; determining a plurality of parameters from the first sensor data; determine a plurality of character type parameters based on the plurality of parameters; determining a character type of each user of the plurality of users based on a value of a first character type parameter of the plurality of character type parameters and a value of a second character type parameter of the plurality of character type parameters; storing the first congeniality information and the character type of each user of the plurality of users; receiving a first service request from a first user of the plurality of users, wherein the first service request corresponds to the first service; Page 2 of 21Application No. 16/620,971 Reply to Office Action of December 27, 2021 and Advisory Action of March 11, 2022determining second congeniality information is not stored, wherein the second congeniality information indicates congeniality of the first user to a second user of the plurality of users; determining, based on the determination the second congeniality information is not stored, a congeniality degree of congeniality between the character type of the first user and the character type of the second user; transmitting first service provision information corresponding to the first service request based on the determined congeniality degree; receiving second sensor data associated with the first user and the second user subsequent to the transmission of the first service provision information; and correcting the stored first congeniality information based on the second sensor data. The limitations are directed to fulfilling service requests on the basis of obtained congeniality information. The limitations correspond to certain methods of organizing human activity (managing personal relationships or behavior) i.e. generating, based on the first sensor data, first congeniality information indicating congeniality between the plurality of users; determining a character type of each user of the plurality of users based on a value of a first character type parameter of the plurality of character type parameters and a value of a second character type parameter of the plurality of character type parameters. Further, the limitations correspond to mental processes (observation, evaluation, judgment, and opinion), i.e. generating congeniality information based on received sensor data, and determining a character type (evaluation, observation, judgment, opinion).  Therefore, the claim(s) recite an abstract idea.
The judicial exception is not integrated into a practical application because the claim recites the additional elements of circuitry configured to receive sensor data (claim 1 ), memory, and a processor (claim 11). The additional elements are computer components recited at a high-level of generality performing the above-mentioned limitations. The combination of the additional elements are no more than mere instructions to apply the exception using a generic computer. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Dependent claims 2, 5-8, 13, and 14 recite additional limitations and/or elements that are further directed to the abstract idea analyzed above. Therefore, dependent claims 2, 5-8, 13, and 14 are also rejected under 35 U.S.C. 101. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Copeland (US 10,147,325) in view of Miyajima (US 10,302,444) further in view of Wang (2017/0220966).  

Claim 1: Copeland discloses: A service information providing system, comprising: 
a memory; and circuitry configured to: receive first sensor data associated with a plurality of users who uses a first service; (Copeland Col. 3, Ln. 19-35 disclosing processors, server, databases, etc. (circuitry); Col. 4, Ln. 21-28 disclosing the network of databases (memory)); Col. 13, Ln. 9-14 disclosing the input device including a camera, fingerprint scanner, eye scanner allowing the user to enter and submit biometric information, users’ ridesharing profiles including parameter preferences (Col. 7, Ln. 41-43); Col. 6, Ln. 16-22 disclosing rider parameters and preferences for a profile (along with assigning values to the collected information) being gleaned/extracted by the data mining module; Col. 6, Ln. 27-32 disclosing a passive parameter gleaned from one or more data sources that the user is a Democrat and prefers to be grouped with passengers of the same political persuasion to themselves; the data mining module identified and collects information about users of the system that is relevant to matching each user with other users of the system for a given rideshare thereby customizing individual rideshare experiences (Col. 5, Ln. 15-19); see also Col 14, Ln. 19-24 disclosing the data mining module collecting information (parameters and parameter preference information) about the user from one or more sources in order to complete the ridesharing profile)
receive a first service request from a first user of the plurality of users, wherein the first service request corresponds to the first service; Page 2 of 21Application No. 16/620,971 Reply to Office Action of December 27, 2021 and Advisory Action of March 11, 2022(Copeland Col. 5, Ln. 7-10 disclosing the app enabling a prospective user to use (e.g. request and pay for rideshare) the system)
determine second congeniality information is not stored in the memory, wherein the second congeniality information indicates congeniality of the first user to a second user of the plurality of users; (Copeland Col. 4, Ln. 43-55 disclosing initiating new users to the system and collecting information from the user (new user, information has not been previously stored in memory unlike existing users), the information may be used to identify desirable and less desirable characteristics of fellow passengers (Col. 5, Ln. 31-35) and to match users with other users (Col. 5, Ln. 15-19), further the ride-sharing profile of the user may be dynamic and updated as information is acquired from feedback from ride sharing experiences, adjusting parameters or parameter preferences, etc. (also not previously stored) (Col. 5, Ln. 50-Col. 6, Ln. 4 ))
receive second sensor data associated with the first user and the second user subsequent to the transmission of the first service provision information; and correct the stored first congeniality information based on the second sensor data. (Copeland Col. 7, Ln. 24-33 disclosing monitoring passenger behavior inside the vehicle via video cameras and/or microphones, evaluating the quality of the rideshare behavior of the passengers (first and second users) which is used to adjust a ridesharing profile of the one or more passengers in the vehicle to the extent the observed behavior of a passenger is inconsistent with that passenger’s ridesharing profile)

Copeland in view of Miyajima discloses:
generate, based on the first sensor data, first congeniality information indicating congeniality between the plurality of users; 
Copeland discloses generating first congeniality information indicating congeniality between the plurality of users: (Copeland Col. 5, Ln. 20-22 disclosing the information includes information about users of the system indicative of who those users would be more interested or less interested in sharing rides with; Col. 5, Ln. 36-42 disclosing the user being a Republican as a parameter or characteristic which us relevant to a second user’s desirability to share a ride with the first user; Col. 5, Ln. 50-59 disclosing ridesharing profiles of different users can be used by the to evaluate potential rideshares (including the parameters or preferences); the system can modify an existing ridesharing profile in response to mining data about the user; Col. 8, Ln. 41-56 disclosing the module customizes the rideshare by selecting a vehicle based on the comparison of the prospective passenger’s profile and the ridesharing profiles of each of the passengers anticipated to be in each of the subset of vehicles; thus enhancing the experience of the passengers by  selecting the most desirable fellow passenger(s) to ride in the vehicle with the prospective passenger). Copeland does not explicitly disclose that the first congeniality information is generated based on the first sensor data. Miyajima discloses this limitation: (Miyajima Col. 3, Ln. 26-30 disclosing estimating a relationship (congeniality) of a plurality of users from information based on various kinds of sensors, i.e. facial recognition, conversation, etc.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Copeland to include that the first congeniality information is generated based on the first sensor data as taught by Miyajima. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Copeland in order to estimate a relationship between the users in accordance with an attribute (see Col. 4, Ln. 46-48 of Miyajima).

Copeland discloses a plurality of parameters, but does not explicitly disclose determining a plurality of parameters from the first sensor data; and determining a plurality of character type parameters based on the plurality of parameters. Miyajima discloses these limitations:
determine a plurality of parameters from the first sensor data; (Miyajima Col. 6, Ln. 20-25 disclosing a sensor capturing information from the users and Col. 4, Ln. 25-29 disclosing obtaining sensor data; Col. 4, Ln. 54-61 disclosing an emotional value being obtained by the observed interaction, i.e. high emotional value or low emotional value (parameters))
determine a plurality of character type parameters based on the plurality of parameters; (Miyajima Col. 4, Ln. 61-66 disclosing the low emotional value being determined a boorish person, or a person with low reliability; and a person with high emotional value being a good person or a person with high reliability)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Copeland to include determining a plurality of parameters from the first sensor data; and determining a plurality of character type parameters based on the plurality of parameters as taught by Miyajima. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Copeland in order to estimate a relationship between the users in accordance with an attribute (see Col. 4, Ln. 46-48 of Miyajima).

Copeland discloses a plurality of parameters, but does not explicitly disclose determining a character type of each user of the plurality of users based on a value of a first character type parameter of the plurality of character type parameters and a value of a second character type parameter of the plurality of character type parameters. Miyajima discloses these limitations:
determine a character type of each user of the plurality of users based on a value of a first character type parameter of the plurality of character type parameters and a value of a second character type parameter of the plurality of character type parameters; (Miyajima Col. 4, Ln. 61-66 disclosing the low emotional value being determined a boorish person, or a person with low reliability (value first character type); and a person with high emotional value being a good person or a person with high reliability (value of second character type); the emotional value is use to estimate a relationship (also congeniality) between the users and is calculated using an evaluation of a previous interaction that has occurred among a plurality of users (Col. 5, Ln. 4-9); Col. 17, Ln. 21-25 and 35-38 disclosing the colors indicating the range of emotional values from high and low)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Copeland to include determine a character type of each user of the plurality of users based on a value of a first character type parameter of the plurality of character type parameters and a value of a second character type parameter of the plurality of character type parameters as taught by Miyajima. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Copeland in order to estimate a relationship between the users in accordance with an attribute (see Col. 4, Ln. 46-48 of Miyajima).

control the memory to store the first congeniality information and the character type of each user of the plurality of users; 
Copeland disclose controlling the memory to store the first congeniality information of each user of the plurality of users: (Copeland Col. 5, Ln. 20-22 disclosing the information includes information about users of the system indicative of who those users would be more interested or less interested in sharing rides with; Col. 5, Ln. 36-42 disclosing the user being a Republican as a parameter or characteristic which us relevant to a second user’s desirability to share a ride with the first user; Col. 5, Ln. 50-59 disclosing ridesharing profiles of different users can be used by the to evaluate potential rideshares (including the parameters or preferences); Col. 7, Ln. 24-30 disclosing monitoring passenger behavior and adjusting their ridesharing profiles of the one or more passengers, also Col. 5, Ln. 50-56 disclosing the ridesharing profiles being dynamic (stored in a database, Col. 14, Ln. 19-26); Col. 4, Ln. 21-35 disclosing a database or network of databases that stored information on a plurality of users (criminal record, political persuasion, education level, etc.) and their preferences and past experiences with the ridesharing system;). Copeland does not explicitly disclose storing the character type of the users. Miyajima discloses this limitation: (Miyajima Col. 12, Ln. 35-54 disclosing the emotional information database that stores information relating to interactions and emotional value (which corresponds with the character type as cited in limitations above), also Col. 11, Ln. 65-67 disclosing the evaluation result being stored in the emotional database in association with the interaction). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Copeland to include storing the character type of the users as taught by Miyajima since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately; one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Copeland in view of Miyajima further in view of Wang discloses:
determine, based on the determination the second congeniality information is not stored in the memory, a congeniality degree of congeniality between the character type of the first user and the character type of the second user; 
Copeland in view of Miyajima discloses determining second congeniality information, but does not explicitly disclose determining, based on the determination the second congeniality information is not stored in the memory, a congeniality degree of congeniality between the character type of the first user and the character type of the second user. Wang discloses this limitation: (Wang ¶0080 disclosing customer presets and preferences for new and established customers, the customer may select the preferences and how important each one is and the search parameters for the service requests; ¶0079 disclosing a new customer not having a favorites (congeniality and degree  of congeniality (favorite)) list of service providers, and ¶0114 disclosing when booking a service, a customer may select a favorite provider, and in the event the customer doesn’t have a favorites service provider/driver on their list, since it may be a customer’s first time placing a request, the customer may have to filter through the regular service providers to find a provider/driver who may be the best fit; ¶0082-¶0083 discloses the preferences/congeniality parameters and character types, i.e. language skills or capabilities (important for communication and decreases chances for misunderstandings (¶0083); ¶0104 further disclosing the presets/preferences for rating and providing info to customers or service providers/drivers that also goes to character type and is used in matching, i.e. politeness, professionalism; ¶0321 (see also fig. 6A  disclosing determining the best matching service provider to service the request, when there is not congeniality information stored (favorites list from choosing the service provider/driver), then filtering through the regular providers/drivers, as stated above, the matching is done based on preference, parameters, and presets). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Copeland in view of Miyajima to include determining based on the determination the second congeniality information is not stored in the memory, a congeniality degree of congeniality between the character type of the first user and the character type of the second user as taught by Wang. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Copeland in view of Miyajima in order to provide an on-demand service whereby a service provider and customer are appropriately matched on a matrix of customer’s preferences (see ¶0012 of Wang).

transmit first service provision information corresponding to the first service request based on the determined congeniality degree; 
Copeland discloses transmitting first service provision corresponding to the first service request based on [a] determined congeniality degree (Copeland Col. 10, Ln. 54-60 disclosing the passenger being presented with vehicles with at least a minimum match score  for prospective passengers, etc. (congeniality degree); Col. 19, Ln. 19-26 disclosing the user interface providing information on the vehicles, and Col. 19, Ln. 32-35 disclosing presenting the match the compatibility of the prospective and vehicle passengers’ parameters). However, the congeniality degree in Copeland is not based on a congeniality degree of congeniality between the character type of the first user and the character type of the second user, as required by the above limitations. Wang discloses this limitation: (Wang ¶0321 (see also fig. 6A  disclosing determining the best matching service provider to service the request, when there is not congeniality information stored (favorites list from choosing the service provider/driver), then filtering through the regular providers/drivers, as stated above, the matching is done based on preference, parameters, and presets; the system identifies a matching service provider and the customer selects the best one; note also from the above limitation: ¶0114 disclosing when booking a service, a customer may select a favorite provider, and in the event the customer doesn’t have a favorites service provider/driver on their list, since it may be a customer’s first time placing a request, the customer may have to filter through the regular service providers to find a provider/driver who may be the best fit; ¶0082-¶0083 discloses the preferences/congeniality parameters and character types, i.e. language skills or capabilities (important for communication and decreases chances for misunderstandings (¶0083); ¶0104 further disclosing the presets/preferences for rating and providing info to customers or service providers/drivers that also goes to character type and is used in matching, i.e. politeness, professionalism). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Copeland in view of Miyajima to include transmit first service provision information corresponding to the first service request based on the determined congeniality degree as taught by Wang. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Copeland in view of Miyajima in order to provide an on-demand service whereby a service provider and customer are appropriately matched on a matrix of customer’s preferences (see ¶0012 of Wang).

Claim 11 is directed to a method. Claim 11 recites limitations that are parallel in nature as those addressed above for claim 1, which is directed towards a system. Claim 11 is therefore rejected for the same reasons as set forth above for claim 1. Further claim 11 recites:
(Claim 11): A method for controlling a service information providing system, the method being executed by a processor and comprising: (Copeland Col. 3, Ln. 19-22 disclosing a processor)

Claim 2: The service information providing system according to claim 1, wherein the circuitry is further configured to transmit the first service provision information including third congeniality information stored in the memory, and the third congeniality information indicates congeniality of the first user to a third user of the plurality of users. (Copeland Col. 8, Ln. 41-56 disclosing the passenger comparison module selecting a particular vehicle from the subset of vehicles identified by the vehicle network module to assign to pick up a prospective passenger who has requested a rideshare; the module customizes the rideshare by selecting a vehicle based on the comparison of the prospective passenger’s profile and the ridesharing profiles of each of the passengers anticipated to be in each of the subset of vehicles; thus enhancing the experience of the passengers by  selecting the most desirable fellow passenger(s) to ride in the vehicle with the prospective passenger; Col. 19, Ln. 19-26 disclosing the user interface providing information on the vehicles, and Col. 19, Ln. 32-35 disclosing the match and how compatible the prospective and vehicle passenger’s parameters are; Col. 4, Ln. 21-35 disclosing a database or network of databases that stored information on a plurality of users and their preferences and past experiences with the ridesharing system)

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Copeland (US 10,147,325) in view of Miyajima (US 10,302,444) further in view of Wang (2017/0220966) further in view of Liu (2016/0320195).

Claim 5: The service information providing system according to claim 1, wherein the first service provision information is related to a ride-sharing service, the first sensor data is associated with the first user who uses the ride-sharing service together with a third user of the plurality of users, the circuitry is further configured to: (Copeland Col. 13, Ln. 9-14 disclosing the input device including a camera, fingerprint scanner, eye scanner allowing the user to enter and submit biometric information, users’ ridesharing profiles including parameter preferences (Col. 7, Ln. 41-43); Col. 6, Ln. 16-22 disclosing rider parameters and preferences for a profile (along with assigning values to the collected information) being gleaned/extracted by the data mining module; Col. 2, Ln. 5-9 disclosing customizing rideshares for users to improve the experience of rideshares and reduce the incidences of undesirable ridesharing experiences; Col. 7, Ln. 24-33 disclosing evaluating the quality of the rideshare behavior of the passengers which is used to adjust a ridesharing profile of the one or more passengers in the vehicle to the extent the observed behavior of a passenger is inconsistent with that passenger’s ridesharing profile; further, Col. 11, Ln. 27-37 disclosing the prospective passenger may be permitted access to a vehicle with one or more passengers already inside the vehicle (therefore, user is taking the ride with a third person))

Copeland discloses congeniality information of users, but does not explicitly disclose determining that the third user is uncongenial to the first user based on the first congeniality information stored in the memory, and receiving the first service request for the ride-sharing service from the first user; and transmit, as the first service provision information, a first use schedule based on the first service request, and Page 4 of 22Application No. 16/620,971 Reply to Office Action of August 27, 2021in the first use schedule, the first user does not share a same vehicle at a same time with the third user. Liu discloses this limitation:
determine the third user is uncongenial to the first user based on the first congeniality information stored in the memory; (Liu ¶0080-¶0081 disclosing the server allowing for a user outside of the ridesharing group (uncongenial) to take a trip; the users of the group may confirm or reject the users to be a part of the ridesharing group; ¶0092-¶0095 disclosing the server identifying a list of users that have recently shared a vehicle (congeniality and ridesharing group member lists (¶0079) are maintained at the server (stored))
receive the first service request for the ride-sharing service from the first user; and transmit, as the first service provision information, a first use schedule based on the first service request, and in the first use schedule, the first user does not share a same vehicle at a same time with the third user. (Liu ¶0080 discloses the members of the ride-sharing group denying  (or confirming) the user to be a part of the ridesharing group (user remains uncongenial); ¶0083 disclosing constructing a route according to the received confirmations; ¶0072 further disclosing a user of the ride-sharing group being delayed or late (and therefore uncongenial) and as a result, the user is excluded from the ride-sharing group (uncongenial); the system proposes an alternate route for that user)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Copeland in view of Miyajima further in view of Wang to include determining that the third user is uncongenial to the first user based on the first congeniality information stored in the memory, and receiving the first service request for the ride-sharing service from the first user; and transmit, as the first service provision information, a first use schedule based on the first service request, and Page 4 of 22Application No. 16/620,971 Reply to Office Action of August 27, 2021in the first use schedule, the first user does not share a same vehicle at a same time with the third user as taught by Liu. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Copeland in view of Miyajima further in view of Wang in order to allowing the other users of the system to meet their constraints (see ¶0073 of Liu).

Claim 6: The service information providing system according to claim 5, 
Copeland discloses congeniality information of users, and congenial users sharing a ride service, but does not explicitly disclose providing a second use schedule as the first service provision information to fulfill the first service request, in a case where it is necessary to provide such a service in which the first user shares the same vehicle at the same time with the third user who is uncongenial to the first user, and in the second use schedule, the third user rides together with the first user. Liu discloses this limitation:
wherein the circuitry is further configured to provide a second use schedule as the first service provision information to fulfill the first service request, in a case where it is necessary to provide such a service in which the first user shares the same vehicle at the same time with the third user who is uncongenial to the first user, and in the second use schedule, the third user rides together with the first user. (Liu ¶0081-¶0082 disclosing inviting other users outside the ride-sharing group and friends of the ride-sharing group to take the ride; ¶0080 disclosing the ride-sharing group members may confirm (or deny) the users to be a part of the ride-share group for the current route; ¶0083 disclosing constructing a route according to the received confirmations)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Copeland in view of Miyajima further in view of Wang to include providing a second use schedule as the first service provision information to fulfill the first service request, in a case where it is necessary to provide such a service in which the first user shares the same vehicle at the same time with the third user who is uncongenial to the first user, and in the second use schedule, the third user rides together with the first user as taught by Liu. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Copeland in view of Miyajima further in view of Wang in order to offset the cost of the ride (see ¶0082 of Liu).

Claim 7: The service information providing system according to claim 5, wherein the circuitry is further configured to provide, as the first service provision information, a second use schedule in which the first user does not have a seat next to the third user. (Copeland Col. 10, Ln. 41-53 disclosing that if the passenger comparison module does not meet a minimum reciprocal match score, the passenger is denied access to the vehicle (user does not have a seat next to the user) and the system repeatedly searches for another vehicle until the vehicle with a high enough reciprocal match is found)
Regarding the limitation of a second use schedule, Copeland does not explicitly disclose this where the user would not have a seat next to the third user, however, Liu discloses in a group environment (3rd user) the members of the ride-sharing group may deny allowing an outside or delayed or late (uncongenial) user to join the ride-share trip, and the user must take a different vehicle (necessarily resulting in the user not having a seat next to the third person) (Liu ¶0080 discloses the members of the ride-sharing group denying  (or confirming) the user to be a part of the ridesharing group (user remains uncongenial); ¶0083 disclosing constructing a route according to the received confirmations; ¶0073 further disclosing a user of the ride-sharing group being delayed or late (and therefore uncongenial) and as a result, the user is excluded from the ride-sharing group (uncongenial); the system proposes an alternate route for that user).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Copeland in view of Miyajima further in view of Wang to include a second use schedule in which the first user does not have a seat next to the third user as taught by Liu. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Copeland in view of Miyajima further in view of Wang in order to allowing the other users of the system to meet their constraints (see ¶0073 of Liu).

Claim 8: The service information providing system according to claim 1, wherein the circuitry is further configured to: 
Copeland discloses receiving a service request for a first service, but does not explicitly disclose receiving a second service request for a second service that differs from the first service; and transmit second service provision information corresponding to the second service request based on the first congeniality information stored in the memory. Liu discloses this limitation: 
receive a second service request for a second service that differs from the first service; and transmit second service provision information corresponding to the second service request based on the first congeniality information stored in the memory. (Liu ¶0055 disclosing a ride-share request where the driver has not destination in mind and may simply travel for pleasure and multiple users may request to travel from locations along the route to destination locations further along the route; ¶0056 further disclosing multiple users may request rides for a defined route from a defined trip origin location to a defined destination location; in both of these scenarios the route is defined according to the trip characteristics defined by the driver (¶0055 and ¶0056); these are two different types of service)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Copeland in view of Miyajima further in view of Wang to include receive a second service request for a second service that differs from the first service; and transmit second service provision information corresponding to the second service request based on the first congeniality information stored in the memory as taught by Liu. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Copeland in view of Miyajima further in view of Wang in order to provide alternative forms of the system (see ¶0016 of Liu).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Copeland (US 10,147,325) in view of Miyajima (US 10,302,444) further in view of Wang (2017/0220966) further in view of Comploi (2017/0021282).

Claim 13: The service information providing system according to claim 1, 
wherein the value of the first character type parameter is greater than a first threshold value, and the value of the second character type parameter is less than a second threshold value. 
Copeland in view of Miyajima discloses a first type character parameter, but does not explicitly disclose that the value of the first character type parameter is greater than a first threshold value, and the value of the second character type parameter is less than a second threshold value. Comploi discloses this limitation: (Comploi ¶0047 disclosing determining whether the emotional state [of the passenger] is within an acceptable range or is above a predefined threshold, or below a predefined threshold; facial recognition processing software determined the emotional state, a smile or laugh, etc.; outside of the acceptable range is sad or not happy/joyful or inattentive (¶0034); within the acceptable range is the passenger is happy or attentive (¶0068)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Copeland in view of Miyajima further in view of Wang to include that the value of the first character type parameter is greater than a first threshold value, and the value of the second character type parameter is less than a second threshold value as taught by Comploi. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Copeland in view of Miyajima further in view of Wang in order to enhance the passengers’ ride experience (see ¶0042 of Comploi).

Allowable Subject Matter
Claim 14: The service information providing system according to claim 1, wherein the plurality of parameters includes a smile cooccurrence time that indicates a length of time during which the first user and a third user of the plurality of users smile together.
Claim 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 and 35 U.S.C. 103, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Relevant Art
	The following reference is related to the Applicant’s invention, although not relied upon in the current rejections(s):
Poornachandran (2018/0089605) discloses a methods and system for matching drivers and passengers in ride sharing systems using automatically determined user contexts. During the rideshare, sensors may monitor the contexts of the driver and passenger.  Data aggregation module, context determination and inference module may continue collecting data and generating contexts. For example, an emotional state of the passenger and driver users may be monitored. If the emotional state of the passenger user or driver user begins to go negative, the other user may be notified with a suggestion based upon the sensor data. During the ride, context of the users may also be determined and monitored, and a compatibility score may be generated (based upon the same model used in the pre-ride compatibility score) and published with a review and/or used to refine the model (to generate a better passenger-driver match).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONE N SIMPSON whose telephone number is (571)272-5513. The examiner can normally be reached M-F; 7:30 a.m.-4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIONE N. SIMPSON
Examiner
Art Unit 3628



/DIONE N. SIMPSON/Examiner, Art Unit 3628